DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of claims 1–9 in the Remarks filed February 8, 2022 is respectfully acknowledged. Applicant traverses on the grounds that “there is no evidence of record to show that the claimed apparatus can be used as the Office has alleged and the Office has provided no examples”. (Remarks 2–3 (italics and citations omitted).) Respectfully, Applicant’s arguments are unpersuasive. Examiner respectfully points to the examples provided in § 2.2 of the Restriction mailed April 2, 2021. Here Applicant has failed to address or squarely meet the rationales set forth in the Restriction. Thus, in view of the foregoing, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is directed an electrochemical cell. The claim lists structural features such as a carbon-based cathode and an anode. However, the claim also includes an “electrolyte solution”, “a source of gaseous oxygen configured to produce oxygen-containing bubbles in the electrolyte solution near the carbon-based cathode”, and Fe3+ ions. At the outset, it is unclear whether or not the claim is requiring the fluids are structural. For example, is the catalyst made of zerovalent iron and then—upon exposure to the electrolyte solution and/or the oxygen—oxidized such that it comprises Fe3+? Alternatively, is the claim simply requiring a catalyst containing Fe3+ ions—whilst the electrolyte solution and oxygen are intended use/materials worked upon (see MPEP § 2114(II), 2115)? In view of the foregoing, the claim appears to be indefinite: since it is unclear what subject matter Applicant regards as the invention. In this regard, Applicant’s guidance is humbly and respectfully requested. Moreover, with these questions in mind, Examiner further respectfully submits that E.g., using an electrolyte solution and oxygen to oxidize a catalyst.) And according to MPEP § 2173.05(p)(II), “[a] single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.” With this holding in mind, it is respectfully submitted that the process limitations presented in claim 1 appear to render the claim indefinite. For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim 6 recites the limitation “the structure directing agent”. There is insufficient antecedent basis for this limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773